DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
Specifically, applicant argues that Jovanovich et al. do not teach a housing produced as a composite part with a soft component and a hard component.
In response to this argument, the examiner respectfully disagrees because the broadest reasonable interpretation given by the examiner to the limitation “composite part” is that of a part made up of distinct parts or elements (see definition 1 for “composite,” Merriam-Webster.com Dictionary) and to the limitation “housing” that of a part sheltering, covering, containing, supporting or protecting one or more components (see definition 3 for “housing,” Merriam-Webster.com Dictionary). As a result, the housing taught by Jovanovich, which corresponds to the interface assembly 401 and the elastic layer 203 as illustrated in Figure 4, forms, when assembled, a composite part containing and supporting a hard component and soft component. Moreover, as explained below, the duplication of two or more soft component parts separate from each other would have been obvious to one having ordinary skill in the art at the time the invention was made. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 21-22, 24-25, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich et al (WO 2015/073999).
Regarding claim 16, Jovanovich teaches a microfluidic flow cell (referred to as a cartridge 200 in [0021] and illustrated in Figure 2) for carrying out an analysis (see [0001] which recites “[f]luidic devices are provided, for example in the form of a cartridge, for sample extraction and analyte reaction and analysis), comprising: a 
While Jovanovich teaches a microfluidic flow cell including a housing produced as a composite part having a hard component and a soft component, Jovanovich does not explicitly teach a microfluidic flow cell including a housing produced as a composite part having a hard component and a plurality of soft components separate from each other. 
Because no significant modification is required to arrive at a plurality of soft  components separate from each other from a given single component and because no new or unexpected result is achieved therefrom, the limitation reciting a plurality of identical soft component parts is deemed to be a mere duplication of a component part. 
 Because mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 124 USPQ 378, 380 CCPA 1960) and further, because the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), the duplication of two or more soft component parts in the instance case would have been obvious to one having ordinary skill in the art at the time the invention was made. 

Regarding claim 18, Jovanovich teaches the flow cell according to claim 16, wherein the housing component (which corresponds to interface assembly 401 and elastic layer 203), is welded, thermally riveted and/or adhesively bonded to the substrate (see [0093] which recites “material may bond to surfaces other than fluidic elements during the bonding process, and not bond to fluidic elements, such as channels and valve seats, after the bonding process. Methods for selective bonding include, for example, thermal bonding (e.g., heat sealing, welding, laser welding), chemical bonding (e.g., chemical bonding of oxide to PDMS) and selectively placed adhesives”). 
Regarding claim 21, Jovanovich teaches the flow cell according to claim 16, wherein the housing part (which corresponds to interface assembly 401 and elastic layer 203) has a plurality of elastically deformable soft constituent sections (i.e. a gasket for three low dead volume connections and a flexible diagram for a valve) (see [0062], [0064] and [0063] which recites “[t]he deformable material used in cartridges disclosed herein can be an elastic material (elastic deformation). Suitable elastic materials include elastomeric materials such a polysiloxanes, e.g., PDMS”).
Regarding claim 22, Jovanovich teaches the flow cell according to claim 21, wherein the soft constituent sections comprise an elastomer material (see [0063] which recites “[s]uitable elastic materials include elastomeric materials such as polysiloxanes, e.g., PDMS”).

Regarding claim 25, Jovanovich teaches the flow cell according to claim 16, wherein the housing is configured to bound a storage chamber forming one of the functional sections of the flow cell (see [0103] which recites “the use of the fluidics layer for reagent storage and the use of sections of the enclosing film for shipping as in the embodiment of 601 , and the use of sections of the enclosing film to implement valves as in the embodiment of 701 , permits the cartridge functions to be served by one molded piece and one or more bonded films”).
Regarding claim 29, Jovanovich teaches the flow cell according to claim 16, wherein one of the functional sections (deformable layer 203) is a septum (see [0022] which recites “[d]eformable layer 203 includes a portion functioning as a diaphragm 311) that comprises a section of the soft component of the housing that can be pierced with a cannula (the diaphragm 311 is capable of being perforated with a hallow tube). 
Regarding claim 30, Jovanovich teaches the flow cell according to claim 16, wherein one of the functional sections is a valve device (referred to as a diaphragm valve 303 in [0022]) that comprises a section of the soft component of the housing 
Regarding claim 31, Jovanovich teaches the flow cell according to claim 30, wherein the section of the soft component comprises a membrane (see [0013])
Regarding claim 32, Jovanovich teaches the flow cell according to claim 31, wherein an inner side of the membrane is covered by a film (821) (see [0027]).  
Claim 23 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jovanovich et al (WO 2015/073999) as evidenced by the article “Flexible packaging of solid-state integrated circuit chips with elastomeric microfluidics” by Zhang et al.
Regarding claim 23, Jovanovich teaches the flow cell according to claim 21, wherein the soft constituent sections comprise at least partially transparent soft constituent sections (see [0063] which recites “[s]uitable elastic materials include elastomeric materials such a polysiloxanes, e.g., PDMS”, by evidence of Zhang  polydimethylsiloxane (PDMS) is inherently transparent, see the results section in page 2 of Zhang which recites “[t]he packaging material, polydimethylsiloxane (PDMS), is a soft elastomer widely used in microfluidics, flexible electronics and micro-optics due to its low cost, easy fabrication, flexibility, biocompatibility and optical transparency”). 
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 16 above and further in view of Merry et al (US 2014/0150878).
Regarding claim 19, Jovanovich teaches the flow cell according to claim 16. 

In the analogous art of providing devices having process chambers, Merry teaches a tiltable closure element (referred to as a tiltable valve 1414 in [0062]) connected in one piece to a housing (101) (see Figure 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tiltable closure element, i.e. tiltable valve 1414, of Merry into the flow cell, i.e. cartridge 200, of Jovanovich for the benefit of adjusting a flow pattern in the process chamber by tilting the tiltable valve relative to the valve seat (see [0007]-[0008]). 
Regarding claim 20, the combination of Jovanovich and Merry teaches the flow cell according to claim 19, wherein the tiltable closure element (tiltable valve 1414) is retainable in a closed position (see [0062] of Merry which recites “flexures 1432 allow the tiltable valve 1414 to move position slightly, e.g. tilt, to accomplish improved valve sealing upon closure of the tiltable valve 1414”). 
Claim 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 25 above and in view of Lutz (WO 2016/000998, see attached translation).
Regarding claim 26, Jovanovich teaches the flow cell according to claim 25, Jovanovich does not teach a flow cell further comprising a predetermined
breaking barrier arranged in a feed and discharge channel so as to close a storage chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined breaking point barrier 16 of Lutz into the flow cell of Jovanovich for the benefit of “blocking the respective channels”, see the tenth paragraph in page 5 of Lutz).
Regarding claim 27, the combination of Jovanovich and Lutz teaches the flow cell according to claim 26, wherein one of the functional sections is a device (referred to as an actuator 22 in the seventh paragraph in page 7 of Lutz which recites “transport channels with predetermined breaking points, which can be broken up by external actuators”) for breaking the predetermined breaking barrier, the device including a section of the soft component of the housing that is externally deformable (see the seventh paragraph in page 7 of Lutz which recites “deformation of a film 2 by an actuator ram 22 leads to the pressure build-up in the 
Regarding claim 28, the combination of Jovanovich and Lutz teaches the flow cell according to claim 27, wherein the soft component section comprises an outwardly curved or outwardly curvable membrane (referred to as a bulge 42 in the last paragraph in page 6 of Lutz which recites “[t]he edge surface 41 parallel to the film 3 has, in the longitudinal center of the edge web 40, a bulge 42 formed by a projection of the edge web 40”).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 16 above, and further in view of Dietmar (JP 2002/018800, see attached translation).
Regarding claim 33, Jovanovich teaches the flow cell according to claim 16, wherein one of the functional sections comprises a section of the soft component of the housing that is deformable by an internal pressure in the flow cell (see [0005] which recites “ branch channel is configured to actuate a diaphragm against a valve seat in a different fluidic circuit and further comprises a valve seat; and wherein positive or negative pressure applied to a pneumatic distribution channel transmits pressure through the via to actuate a diaphragm portion of the deformable layer into or out of contact with the valve seat in the branched channel, wherein closing 
Jovanovich does not teach air cushion whose volume changes based on internal pressure.
In the analogous art of providing gas cushion type dispension microsystems, Dietmar teaches “a liquid [being] brought into contact only with a liquid reservoir (1), which can be designed as a replaceable pipette tip, and pulsed by negative or positive pressure on the amount of liquid to be dispensed based on the displacement of the air cushion due to the gas discharge”, see [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the air cushion having a variable volume for the benefit of distribution a liquid in a microliter range (see (abstract of Dietmar).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797